Case 1:15-cr-20830-WJZ Document 280 Entered on FLSD Docket 04/12/2019 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 15-20830-CR-ZLOCH


  UNITED STATES OF AMERICA,

              Plaintiff,                      ORDER OF REFERRAL TO UNITED
                                                 STATES MAGISTRATE JUDGE
  vs.                                              JOHN J. O’SULLIVAN

  ODENIA SAMSON,

              Defendant.
                                     /

        THIS CAUSE is before the Court upon the Defendant Odenia
  Samson’s Motion For Return Of Seized Property (DE 273).          The Court
  has carefully reviewed said Motion, the entire court file and is
  otherwise fully advised in the premises.
        Accordingly, after due consideration, it is
        ORDERED that pursuant to the provisions of 28 U.S.C. § 636 and
  pursuant to Rule 1 of the Magistrate Rules for the United States
  District Court, Southern District of Florida, the aforementioned
  Motion be and the same is hereby referred to the United States
  Magistrate Judge for a report and recommendation.
        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward

  County, Florida, this         11th         day of April, 2019.




                                     WILLIAM J. ZLOCH
                                     Sr. United States District Judge

  Copies furnished:
  Magistrate Judge John J. O’Sullivan
  All Counsel and Parties of Record
